Exhibit 10.15

 

Execution Copy

 

WHEN RECORDED

PLEASE RETURN TO:

SandRidge Energy, Inc.

Attn:  Phillip T. Warman

123 Robert S. Kerr Avenue

Oklahoma City, OK  73102-6406

 

Space above for County Recorder’s Use

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO A
COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS MORTGAGE.

 

MORTGAGE (Oklahoma)

 

FROM

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC,

as MORTGAGOR

TO

 

SANDRIDGE MISSISSIPPIAN TRUST II,

as MORTGAGEE

 

Dated as of April 23, 2012

 

THIS INSTRUMENT IS TO BE FILED AND RECORDED AS A MORTGAGE IN THE REAL ESTATE
RECORDS OF EACH COUNTY IN WHICH THE LANDS DESCRIBED IN EXHIBIT A, OR ANY PORTION
THEREOF, ARE LOCATED.

 

THIS MORTGAGE IS A MORTGAGE ON OIL AND GAS LEASES AND LEASEHOLD ESTATES, AS
SUCH, NO REAL ESTATE MORTGAGE TAX IS DUE.

 

--------------------------------------------------------------------------------


 

MORTGAGE (Oklahoma)

 

THIS MORTGAGE (Oklahoma) (this “Mortgage”) is entered into as of April 23, 2012,
by SandRidge Exploration and Production, LLC, a Delaware limited liability
company, as mortgagor (“Mortgagor”), whose address for notice is 123 Robert S.
Kerr Avenue, Oklahoma City, Oklahoma 73102-6406, and SandRidge Mississippian
Trust II, a statutory trust formed under the laws of the State of Delaware, as
mortgagee (“Mortgagee”), whose address for notice is c/o The Bank of New York
Mellon Trust Company, N.A.,  919 Congress Avenue, Suite 500, Austin Texas 78701.

 

R E C I T A L S:

 

A.                                    By means of (1) a Term Overriding Royalty
Interest Conveyance (Oklahoma) (Development),  effective as of January 1, 2012,
from Mortgagor to Mistmada Oil Company, Inc., an Oklahoma corporation
(“SandRidge Sub”), a true and correct copy of which is annexed hereto as Annex
A-1 and made a part hereof (the “Term Conveyance (Development)”), (2) an
Assignment of Overriding Royalty Interest (Oklahoma), effective as of January 1,
2012, from SandRidge Sub to Mortgagee, a true and correct copy of which is
annexed hereto as Annex A-2 and made a part hereof (the “Assignment”), and (3) a
Perpetual Overriding Royalty Interest Conveyance (Oklahoma) (Development),
effective as of January 1, 2012, from Mortgagor to Mortgagee, a true and correct
copy of which is annexed hereto as Annex A-3 and made a part hereof (the
“Perpetual Conveyance (Development)” and, together with the Term Conveyance
(Development), collectively the “Conveyances”), the “Royalty Interest” (as
defined in the Conveyances) has been conveyed and assigned to Mortgagee, as
applicable, from Mortgagor and SandRidge Sub.  Capitalized terms used herein and
not otherwise defined shall have the meanings given such terms in the
Conveyances.

 

B.                                    SandRidge Energy, Inc. (“SandRidge
Parent”), the sole member of Mortgagor, has undertaken certain obligations with
respect to the properties described in the Conveyances under that certain
Development Agreement, dated as of April 23, 2012, between SandRidge Parent,
Mortgagor and Mortgagee (the “Development Agreement”), and Mortgagor is
executing this Mortgage to secure the obligations of Mortgagor and SandRidge
Parent under the Development Agreement.

 

C.                                    Mortgagor is concurrently executing a
mortgage granting Mortgagee a mortgage lien in certain of Mortgagor’s properties
located in Kansas to further secure the obligations of Mortgagor and SandRidge
Parent under the Development Agreement.

 

D.                                    Mortgagee has conditioned its execution
and delivery of the Perpetual Conveyance (Development), the Assignment and the
Development Agreement upon the execution and delivery by Mortgagor of this
Mortgage, and Mortgagor has agreed to enter into this Mortgage.

 

NOW, THEREFORE, in order to comply with the terms and conditions of the
Development Agreement and for other good and valuable consideration, the receipt
and

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged, Mortgagor hereby agrees with
Mortgagee as follows:

 

ARTICLE I.
Granting Clauses; Secured Obligations

 

Section 1.1                                    Grant and Mortgage.  Mortgagor,
in order to secure the payment and performance of the secured obligations
hereinafter referred to and the performance of the obligations, covenants,
agreements, warranties and undertakings of Mortgagor hereinafter described, does
hereby GRANT, BARGAIN, SELL, ALIEN, CONVEY, TRANSFER, MORTGAGE, ASSIGN, WARRANT,
PLEDGE, HYPOTHECATE and CONFIRM to Mortgagee, its successors and assigns, the
following described rights, titles, interests, properties and estates of
Mortgagor (sometimes hereinafter collectively referred to as the “Mortgaged
Properties”): all of Mortgagor’s right, title, interest and estate in, to and
under the oil, gas or other mineral leases described in Exhibit A attached
hereto and made a part hereof (the “Leases”); insofar as and only insofar as
such Leases cover and pertain to the Target Formation, including such rights in
and under the Leases as may be necessary to drill to, complete in and produce
and market crude oil, natural gas and natural gas liquids (collectively,
“Hydrocarbons”) from the Target Formation; but specifically excluding, however,
all of Mortgagor’s rights, title, and interests in and to (i) any oil, gas,
water supply, saltwater disposal or other well of any nature whatsoever now or
hereafter located on the Subject Lands (including, but not limited to, those
which are producing from, injecting into, or otherwise being operated with
regard to the Target Formation) at the time of or prior to a foreclosure sale of
the Mortgaged Properties, including, without limitation any Development Wells
(each a “Well” and collectively, the “Wells”) together with such corresponding
rights (and only such rights) in and to the Leases pertaining to each such Well
as are reasonably necessary for Mortgagor to own and operate such Well and to
produce, store, treat, condition, process, compress, dehydrate, gather,
transport or market Hydrocarbons produced from such Well, and dispose of
saltwater or other substances produced therefrom (collectively, the “Wellbore
Leasehold Rights”); and (ii) all personal property, fixtures and equipment in or
on or acquired or used in connection with the ownership or operation of the
Wells or the production, storage, treating, conditioning, processing,
compressing, dehydrating, gathering, transporting or marketing of Hydrocarbons
produced from the Wells, or the disposal of saltwater or other substances,
produced therefrom.

 

TO HAVE AND TO HOLD the Mortgaged Properties unto Mortgagee, and Mortgagee’s
successor and assigns, upon the terms, provisions and conditions herein set
forth.

 

Section 1.2                                    Mortgage of the Mortgaged
Properties.  This Mortgage is an absolute and unconditional mortgage to
Mortgagee of the Mortgaged Properties, whether now in existence or hereafter
arising, for the purpose of vesting in Mortgagee, subject to the Permitted
Encumbrances (as defined in the Conveyances attached hereto as Annex A-1 and
Annex A-3), a perfected mortgage lien in the Mortgaged Properties.

 

Section 1.3                                    Development Agreement and Other
Obligations.  This Mortgage is made to secure and enforce the payment and
performance of the following, obligations, indebtedness and liabilities:

 

2

--------------------------------------------------------------------------------


 

(a)                                 The full performance of all obligations,
covenants, agreements and undertakings of and by SandRidge Parent and Mortgagor
from time to time owing to Mortgagee under Article II of the Development
Agreement;

 

(b)                                 Any sums advanced or expenses or costs
incurred by the Mortgagee (or any receiver appointed hereunder) which are made
or incurred pursuant to, or permitted by, the terms hereof, plus interest
thereon at a rate of interest equal to the lesser of (i) five percent (5%) per
annum or (ii) the maximum rate permitted under applicable law (the “Applicable
Rate”) or otherwise agreed upon, from the date of the advances or the incurring
of such expenses or costs until reimbursed; and

 

(c)                                  Without limiting the generality of the
foregoing, all post-petition interest, expenses, and other duties, damages and
liabilities with respect to indebtedness or other obligations described above in
this Section 1.3, which would be owed but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization, or similar proceeding.

 

Section 1.4                                    Secured Obligations.  The
obligations referred to in Section 1.3, and all renewals, extensions and
modifications thereof, and all substitutions therefor, in whole or in part, are
herein sometimes referred to as the “secured obligations” or the “obligations
secured hereby”.  It is contemplated and acknowledged that the secured
obligations may include obligations hereafter arising and that this Mortgage
shall have effect, as of the date hereof, to secure all secured obligations,
regardless of whether any amounts exist on the date hereof or arise on a later
date or, whether having arisen or been advanced, are later repaid in part or in
whole and further obligations arise or advances are made at a later date.

 

Section 1.5                                    Limitation on Obligations.  The
Mortgagor and Mortgagee hereby agree and acknowledge that, as of the date
hereof, the maximum amount recoverable under this Mortgage for any failure by
SandRidge Parent or Mortgagor to perform the obligations described in
Section 1.3(a) above is $239,499,000; provided, that such amount will be
adjusted downward, from time to time, pursuant to Section 2.05(d) of the
Development Agreement (such amount, as reduced from time to time, the “Maximum
Liability”).  Mortgagor and Mortgagee further agree and acknowledge that
pursuant to Section 1.1 above, the mortgage lien created by this Mortgage does
not cover or extend to any Wells or Wellbore Leasehold Rights.  Accordingly, the
mortgage lien created by this Mortgage shall automatically terminate as to each
Development Well drilled after the date hereof as the same is completed, along
with each such Development Well’s corresponding Wellbore Leasehold Rights.  Upon
Mortgagor’s request and at Mortgagor’s expense, Mortgagee shall promptly execute
and deliver a partial release, which will evidence the release in full of the
mortgage lien created by this Mortgage with respect to any Development Well and
corresponding Wellbore Leasehold Rights.

 

Section 1.6                                    Maturity Date.  The obligations,
covenants, agreements and undertakings described in Section 1.3(a) of this
Mortgage are due to be performed on and before December 31, 2016 (the “Maturity
Date”).

 

3

--------------------------------------------------------------------------------


 

ARTICLE II.
Covenants

 

Section 2.1                                    Title Warranty.  Mortgagor
warrants, represents, covenants and agrees that the Mortgaged Properties are
free and clear of all liens, security interests and other Encumbrances, subject
only to the Permitted Encumbrances and that, to Mortgagor’s knowledge, Mortgagor
is lawfully seized of the estates and interests granted to Mortgagor under the
Leases.  This Mortgage is subject to (but in no event shall this Mortgage be an
assumption of) the Permitted Encumbrances, in each case to the extent and only
for so long as the same are valid and subsisting and affect title to the
Mortgaged Properties; provided, that the foregoing is not intended to, and shall
not, subordinate the lien created hereby.

 

Section 2.2                                    Mortgagor hereby covenants with
the Mortgagee as follows:

 

(a)                                 Further Assurance.  Mortgagor will, on
request of Mortgagee, (i) promptly correct any defect, error or omission which
may be discovered in the contents of this Mortgage, or in the execution or
acknowledgment of this Mortgage; (ii) execute, acknowledge, deliver and record
or file such further instruments and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage;
and (iii) execute, acknowledge, deliver, and file or record any document or
instrument reasonably requested by Mortgagee to protect the mortgage lien
hereunder against the rights or interests of third persons. Mortgagor shall pay
all reasonable costs connected with any of the foregoing.

 

(b)                                 Name and Place of Business.  Mortgagor will
not cause or permit any change to be made in its name, identity, limited
liability company structure, federal employer identification number or state of
organization (whether by merger or otherwise) unless Mortgagor shall have
notified Mortgagee of such change at least ten (10) days prior to the effective
date of such change, and shall have first taken all action required by Mortgagee
for the purpose of further perfecting or protecting the mortgage lien in the
Mortgaged Properties created hereby. Mortgagor’s exact name is the name set
forth in this Mortgage. Mortgagor is a limited liability company organized under
the laws of the State of Delaware.

 

Section 2.3                                    Transfer Restriction.  Except as
permitted in Sections 11.02 and 11.03 of the applicable Conveyance, Mortgagor
will not Transfer any of the Mortgaged Properties without the prior written
consent of the Mortgagee.  If any Mortgaged Property is permitted to be
Transferred pursuant to Sections 11.02 and 11.03 of the applicable Conveyance,
the Mortgagee will promptly execute, acknowledge and deliver a release of this
Mortgage to the extent applicable to such Mortgaged Properties proposed to be
Transferred pursuant to Sections 11.02 and 11.03 of the applicable Conveyance.

 

ARTICLE III.
Remedies Upon Default

 

Section 3.1                                    Default.  The term “default” as
used in this Mortgage means:

 

(a)                                 the failure by SandRidge Parent or the
Mortgagor to perform any obligation required to be performed by it under
Section 2.01 of the Development Agreement on or before the Maturity Date;

 

4

--------------------------------------------------------------------------------


 

(b)                                 failure by SandRidge Parent, within thirty
(30) days after notice thereof from the Mortgagee, to cure a breach in the due
performance or observance of any other covenant or agreement contained in
Article II of the Development Agreement other than under Section 2.01 of the
Development Agreement;

 

(c)                                  failure by the Mortgagor, within thirty
(30) days after notice thereof from the Mortgagee, to cure a breach in the due
performance or observance of any covenant or agreement contained in this
Mortgage; or

 

(d)                                 this Mortgage shall fail to constitute a
mortgage lien on any part of the Mortgaged Properties (subject only to Permitted
Encumbrances), and such failure is not cured within thirty (30) days after
written notice to Mortgagor or Mortgagor otherwise obtains knowledge thereof.

 

Section 3.2                                    Remedies.

 

(a)                                 After (i) the occurrence of a default under
Section 3.1(a) of this Mortgage or (ii) the occurrence of any other default by
Mortgagor under this Mortgage and during the continuance of such default, the
lien evidenced hereby shall be subject to foreclosure, as Mortgagee may elect,
in any manner provided for herein or provided for or required by law.  The
existence of any default under Section 3.1(a) can be determined only at the
Maturity Date.  Accordingly, notwithstanding any provision hereof or of law to
the contrary, the secured obligations set forth in Section 2.01 of the
Development Agreement are not subject to acceleration.

 

(b)                                 After (i) the occurrence of a default under
Section 3.1(a) of this Mortgage or (ii) the occurrence of any other default by
Mortgagor under this Mortgage and during the continuance of such default,
Mortgagee is authorized prior or subsequent to the institution of any
foreclosure proceedings to enter upon and to cause its agents to enter upon, the
Mortgaged Properties, or any part thereof, and to exercise without interference
from Mortgagor any and all rights which Mortgagor has with respect to the
management, possession and operation of the Mortgaged Properties.  All costs,
expenses and liabilities of every character incurred by Mortgagee in managing
such properties shall constitute demand obligations owing by Mortgagor and
constitute a portion of the secured obligations.

 

(c)                                  After (i) the occurrence of a default under
Section 3.1(a) of this Mortgage or (ii) the occurrence of any other default by
Mortgagor under this Mortgage and during the continuance of such default,
Mortgagee shall have the right and power to sell, to the extent permitted by
law, at one or more sales, as an entirety or in parcels, as Mortgagee may elect,
the Mortgaged Properties, at such place or places and otherwise in such manner
and upon such notice as may be required by law, or, in the absence of any such
requirement, as Mortgagee may deem appropriate, and to make conveyance to the
purchaser or purchasers.  Mortgagee may postpone the sale of all or any portion
of the Mortgaged Properties by public announcement at the time and place of such
sale and from time to time thereafter may further postpone such sale by public
announcement made at the time of sale fixed by the preceding postponement.  The
right of sale hereunder shall not be exhausted by one or any sale, and Mortgagee
may make other and successive sales until all of the Mortgaged Properties be
legally sold.

 

5

--------------------------------------------------------------------------------


 

(d)                                 After the occurrence of a default under
Section 3.1(a) of this Mortgage, Mortgagee, in lieu of or in addition to
exercising the power of sale hereinabove and hereafter given, may proceed by a
suit or suits in equity or at law, for one or more of the following: (i) a
foreclosure hereunder or in aid of the execution of any power herein granted,
(ii) the appointment of a receiver pending any foreclosure hereunder or the sale
of the Mortgaged Properties, or (iii) the collection of damages from Mortgagor
or SandRidge Parent for failure to perform Mortgagor’s or SandRidge Parent’s
obligations under Section 2.01 of the Development Agreement on or before the
Maturity Date; provided, that in no event shall Mortgagor or SandRidge Parent be
personally liable to Mortgagee for failure to perform Mortgagor’s or SandRidge
Parent’s obligations under Section 2.01 of the Development Agreement in excess
of the Maximum Liability at the time of determination of such damages.  After
the occurrence of any default by Mortgagor under this Mortgage other than under
Section 3.1(a) of this Mortgage and during the continuance of such default,
Mortgagee, in lieu of or in addition to exercising the power of sale hereinabove
and hereafter given, may proceed by a suit or suits in equity or at law, for one
or more of the following: (i) a foreclosure hereunder or in aid of the execution
of any power herein granted, (ii) the appointment of a receiver pending any
foreclosure hereunder or the sale of the Mortgaged Properties, or (iii) the
enforcement of any other appropriate legal or equitable remedy.  In addition to
all other remedies herein provided for, Mortgagor agrees that after a default
has occurred, Mortgagee shall, as a matter of right, be entitled to the
appointment of a receiver or receivers to be designated by Mortgagee for all or
any part of the Mortgaged Properties whether such receivership be incident to a
proposed sale of such properties (or any of them) or otherwise, and Mortgagor
does hereby consent to the appointment of such receiver or receivers, and to the
maximum extent permitted by law, waive any and all rights to notice and hearing
regarding such appointment or appointments.

 

(e)                                  Mortgagee shall have the right to become
the purchaser at any sale held by Mortgagee or by any court, receiver or public
officer, and shall have the right to credit upon the amount of the bid made
therefor the amount payable out of the net proceeds of such sale to it.

 

(f)                                   Any sale or sales of the Mortgaged
Properties, whether under the power of sale herein granted and conferred or by
virtue of judicial proceedings, shall operate to divest all right, title,
interest, claim and demand whatsoever either at law or in equity, of Mortgagor
of, in and to the premises and the property sold, and shall be a perpetual bar,
both at law and in equity, against Mortgagor, Mortgagor’s successors or assigns,
and against any and all Persons claiming or who shall thereafter claim all or
any of the property sold from, through or under Mortgagor, or Mortgagor’s
successors or assigns.

 

(g)                                  All costs and expenses (including
attorneys’ fees) incurred by Mortgagee in protecting and enforcing the rights of
Mortgagee hereunder, shall constitute a demand obligation owing by Mortgagor to
Mortgagee, all of which shall constitute a portion of the secured obligations.

 

(h)                                 Any sale by Mortgagee of the Mortgaged
Properties may be made in any county in which any part of the Mortgaged
Properties to be sold at such sale may be situated.  Mortgagee may, from time to
time, postpone the sale by public announcement thereof at the time and place
noticed therefor.  If the Mortgaged Properties consists of several parcels or
interests, Mortgagee may designate the order in which the same shall be offered
for sale or sold.

 

6

--------------------------------------------------------------------------------


 

Mortgagor waives all rights to direct the order in which any of the Mortgaged
Properties will be sold in the event of any sale under this Mortgage, and also
any right to have any of the Mortgaged Properties marshaled upon any sale.

 

(i)                                     Notwithstanding any other provisions of
this Mortgage, any lease of Minerals covered by this Mortgage which are subject
to the Mineral Leasing Act of 1920 as amended, and the regulations promulgated
thereunder, shall not be sold or otherwise disposed of to any party other than
the citizens of the United States, or to associations of such citizens or to any
corporation organized under the laws of the United States, or any state or
territory thereof that are qualified to own or control interests in such leases
under the provisions of such Act and regulations, or to Persons who may acquire
ownership or interest in such leases under the provisions of 30 U.S.C.
§184(g) if applicable, as such Act or regulations are now or may be from time to
time in effect.

 

(j)                                    Without limitation of any of the
foregoing remedies, Mortgagor hereby grants to and confers on Mortgagee the
power to sell all or any portion of the Mortgaged Properties in the manner and
pursuant to the procedures set forth in the “Oklahoma Power of Sale Mortgage
Foreclosure Act,” 46 O.S. Supp. §§ 40-49, as the same may be hereafter amended
and in effect from time to time (the “Oklahoma POS Act”) or pursuant to other
applicable statutory or judicial authority.  If no cure is effected within the
time limits set forth in the Oklahoma POS Act, Mortgagee may then proceed in the
manner and subject to the conditions of the Oklahoma POS Act to send to
Mortgagor and other necessary parties a notice of sale and may sell and convey
the Mortgaged Properties in accordance with the Oklahoma POS Act.  Mortgagee may
foreclose this Mortgage by exercising said power of sale or, at Mortgagee’s sole
option, by judicial foreclosure proceedings as provided by law.  No action of
Mortgagee based upon the provisions contained herein or in the Oklahoma POS Act,
including, without limitation, the giving of the notice of intent to foreclose
by power of sale or the notice of sale, shall constitute an election of remedies
which would preclude Mortgagee from accelerating the secured obligations and
pursuing judicial foreclosure before or at any time after commencement of the
power of sale foreclosure procedure.  Notwithstanding anything contained in this
Mortgage to the contrary, any notices of sale given in accordance with the
requirements of the Oklahoma POS Act shall constitute sufficient notice of
sale.  The conduct of a sale pursuant to a power of sale shall be sufficient
hereunder if conducted in accordance with the requirements of the Oklahoma POS
Act and other governmental requirements of the State of Oklahoma in effect at
the time of such sale, notwithstanding any other provision contained in this
Mortgage to the contrary.  In the event of conflict between the provisions
hereof and the Oklahoma POS Act, the Oklahoma POS Act shall control.  A POWER OF
SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW THE MORTGAGEE
TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO A COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS MORTGAGE.

 

(k)                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, MORTGAGEE WAIVES ANY AND ALL CLAIMS OR RIGHTS OF ACTION TO COMPEL
SPECIFIC PERFORMANCE OF MORTGAGOR’S OBLIGATIONS UNDER THIS MORTGAGE OR THE
DEVELOPMENT AGREEMENT.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY NO PARTY HERETO SHALL BE LIABLE HEREUNDER FOR

 

7

--------------------------------------------------------------------------------


 

EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE
DAMAGES, WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
OTHERWISE; PROVIDED THAT SUCH WAIVER OF CONSEQUENTIAL DAMAGES SHALL NOT APPLY TO
ANY LIABILITY OF MORTGAGOR FOR BREACH OF ITS OBLIGATIONS UNDER SECTION 2.01 OF
THE DEVELOPMENT AGREEMENT, PROVIDED THAT, IN NO EVENT SHALL MORTGAGOR’S OR
SANDRIDGE PARENT’S LIABILITY FOR BREACH OF MORTGAGOR’S OR SANDRIDGE PARENT’S
OBLIGATIONS UNDER SECTION 2.01 OF THE DEVELOPMENT AGREEMENT EXCEED THE MAXIMUM
LIABILITY.

 

Section 3.3                                    Proceeds of Foreclosure.  The
proceeds of any sale held in foreclosure of the mortgage lien evidenced hereby
shall be applied as follows, except as otherwise required by applicable law:

 

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to reasonable attorney’s fees,
trustees’ or receivers’ fees, accountants’ fees, all court costs and charges of
every character in the event foreclosed by suit or any judicial proceeding, if
any;

 

SECOND, to the payment of the secured obligations up to the amount of the
Maximum Liability;

 

THIRD, to the extent funds are available therefor out of the sale proceeds or
any rents and, to the extent known by Mortgagee, to the payment of any debt or
obligation secured by a subordinate mortgage on or security interest in the
Mortgaged Properties; and

 

FOURTH, the remainder, if any there shall be, shall be paid to Mortgagor, or to
Mortgagor’s successors or assigns, or such other Persons as may be entitled
thereto by law.

 

Section 3.4                                    Remedies Cumulative.  All
remedies herein provided for are cumulative of each other and of all other
remedies existing at law or in equity and are cumulative of any and all other
remedies provided for in the Development Agreement, and, in addition to the
remedies herein provided, there shall continue to be available all such other
remedies as may now or hereafter exist at law or in equity for the collection of
the secured obligations and the enforcement of the covenants herein and the
foreclosure of the mortgage lien evidenced hereby, and the resort to any remedy
provided for hereunder or under the Development Agreement or provided for by
applicable law shall not prevent the concurrent or subsequent employment of any
other appropriate remedy or remedies.

 

Section 3.5                                    Discretion as to Security. 
Mortgagee may resort to any security given by this Mortgage or to any guaranty
of the obligations secured hereby, in whole or in part, and in such portions and
in such order as may seem best to Mortgagee in its sole and uncontrolled
discretion, and any such action shall not in any way be considered as a waiver
of any of the rights, benefits, liens or security interests evidenced by this
Mortgage.

 

Section 3.6                                    Mortgagor’s Waiver of Certain
Rights.  To the full extent Mortgagor may do so, Mortgagor agrees that Mortgagor
will not at any time insist upon, plead, claim or take the benefit or advantage
of any law now or hereafter in force providing for any

 

8

--------------------------------------------------------------------------------


 

valuation, stay, extension or redemption, and Mortgagor, for Mortgagor,
Mortgagor’s successors and assigns, and for any and all Persons ever claiming
any interest in the Mortgaged Properties, to the extent permitted by applicable
law, hereby waives and releases all rights of valuation, stay of execution,
redemption, notice of intention to mature or declare due the whole of the
secured obligations,  notice of election to mature or declare due the whole of
the secured obligations and all rights to a marshaling of assets of Mortgagor,
including the Mortgaged Properties, or to a sale in inverse order of alienation
in the event of foreclosure of the mortgage lien hereby created; provided,
however, that in the event of any foreclosure of this Mortgage with respect to
the Mortgaged Properties, or any part thereof, appraisement of the Mortgaged
Properties is hereby waived or not waived, at the option of Mortgagee, such
option to be exercised at the time of the entry of the foreclosure judgment or
any time prior thereto.  Mortgagor shall not have or assert any right under any
statute or rule of law pertaining to the marshaling of assets, sale in inverse
order of alienation, the exemption of homestead, the administration of estates
of decedents or other matters whatever to defeat, reduce or affect the right
under the terms of this Mortgage to a sale of the Mortgaged Properties for the
collection of the secured obligations without any prior or different resort for
collection, or the right under the terms of this Mortgage to the payment of the
secured obligations out of the proceeds of sale of the Mortgaged Properties in
preference to every other claimant whatever.  If any law referred to in this
section and now in force, of which Mortgagor or Mortgagor’s successors or
assigns or any other Persons claiming any interest in the Mortgaged Properties
might take advantage despite this section, shall hereafter be repealed or cease
to be in force, such law shall not thereafter be deemed to preclude the
application of this section.  To the extent permitted by applicable law,
Mortgagor expressly waives any rule or applicable law pertaining to or
prohibiting splitting of causes of action and further consent and agrees that
the Mortgagee may institute one or more causes of action (including one or more
foreclosure proceedings) as a remedy, simultaneously or consecutively. 
Mortgagor expressly acknowledges and consents to Mortgagee commencing separate
lawsuits seeking to recover on the secured obligations and/or foreclosure.

 

Section 3.7                                    No Release of Obligations. 
Neither Mortgagor nor any other Person hereafter obligated for payment of all or
any part of the secured obligations shall be relieved of such secured
obligations by reason of (a) the failure of Mortgagee or any other Person so
obligated to foreclose the lien of this Mortgage or to enforce any provision
hereunder or under the Development Agreement; or (b) the release, regardless of
consideration, of the Mortgaged Properties or any portion thereof or interest
therein or the addition of any other property to the Mortgaged Properties. 
Mortgagee may release, regardless of consideration, any part of the Mortgaged
Properties without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the mortgage lien created in or evidenced by this
Mortgage or its stature as a first and prior lien and security interest in and
to the Mortgaged Properties, and without in any way releasing or diminishing the
liability of any Person liable for the repayment or performance of the secured
obligations.  For payment of the secured obligations, Mortgagee may resort to
any other security therefor held by Mortgagee in such order and manner as
Mortgagee may elect.

 

Section 3.8                                    Discontinuance of Proceedings. 
In case Mortgagee shall have proceeded to invoke any right, remedy or recourse
permitted hereunder or under the Development Agreement and shall thereafter
elect to discontinue or abandon same for any reason, Mortgagee shall have the
unqualified right to do so and, in such an event, Mortgagor and

 

9

--------------------------------------------------------------------------------


 

Mortgagee shall be restored to their former positions with respect to the
secured obligations, this Mortgage, the Development Agreement, the Mortgaged
Properties and otherwise, and the rights, remedies, recourses and powers of
Mortgagee shall continue as if same had never been invoked.

 

ARTICLE IV.
Miscellaneous

 

Section 4.1                                    Filing.  This Mortgage is to be
filed for record in the real property records (including the tract index) of
each county where any part of the Mortgaged Properties is situated.  The mailing
address of Mortgagor is the address of Mortgagor set forth at the end of this
Mortgage and the address of Mortgagee from which information concerning the
mortgage lien hereunder may be obtained is the address of Mortgagee set forth at
the end of this Mortgage.  Nothing contained in this paragraph shall be
construed to limit the scope of this Mortgage.

 

Section 4.2                                    Waivers.  Mortgagee may at any
time and from time to time in writing waive compliance by Mortgagor with any
covenant herein made by Mortgagor to the extent and in the manner specified in
such writing, or consent to Mortgagor’s doing any act which hereunder Mortgagor
is prohibited from doing, or to Mortgagor’s failing to do any act which
hereunder Mortgagor is required to do, to the extent and in the manner specified
in such writing, or release any part of the Mortgaged Properties or any interest
therein from the mortgage lien of this Mortgage.  Any party liable, either
directly or indirectly, for the secured obligations or for any covenant herein
or in the Development Agreement may be released from all or any part of such
obligations without impairing or releasing the liability of any other party.  No
such act shall in any way impair any rights or powers hereunder except to the
extent specifically agreed to in such writing.

 

Section 4.3                                    No Impairment of Security.  To
the extent allowed by applicable law, the lien, privilege, security interest and
other security rights hereunder shall not be impaired by any indulgence,
moratorium or release which may be granted including, but not limited to, any
renewal, extension or modification which may be granted with respect to any
secured obligations, or any surrender, compromise, release, renewal, extension,
exchange or substitution which may be granted in respect of the Mortgaged
Properties, or any part thereof or any interest therein, or any release or
indulgence granted to any endorser, guarantor or surety of any secured
obligations.

 

Section 4.4                                    Acts Not Constituting Waiver. 
Any default may be waived without waiving any other prior or subsequent
default.  Any default may be remedied without waiving the default remedied. 
Neither failure to exercise, nor delay in exercising, any right, power or remedy
upon any default shall be construed as a waiver of such default or as a waiver
of the right to exercise any such right, power or remedy at a later date.  No
single or partial exercise of any right, power or remedy hereunder shall exhaust
the same or shall preclude any other or further exercise thereof, and every such
right, power or remedy hereunder may be exercised at any time and from time to
time.  No modification or waiver of any provision hereof nor consent to any
departure by Mortgagor therefrom shall in any event be effective unless the same
shall be in writing and signed by Mortgagee and then such waiver or consent
shall be effective only in the specific instances, for the purpose for which
given and to the extent therein specified.  No notice nor demand on Mortgagor in
any case shall of itself entitle Mortgagor to

 

10

--------------------------------------------------------------------------------


 

any other or further notice or demand in similar or other circumstances. 
Acceptance of any payment in an amount less than the amount then due on any
secured obligations shall be deemed an acceptance on account only and shall not
in any way excuse the existence of a default hereunder.

 

Section 4.5                                    Forbearance or Extension.  No
forbearance and no extension of the time for the payment of the obligations
secured hereby, shall operate to release, discharge, modify, change or affect,
in whole or in part, the liability of Mortgagor hereunder for the payment of the
obligations or performance of the obligations secured hereby, or the liability
of any other Person hereunder or for the payment of the obligations secured
hereby.

 

Section 4.6                                    Place of Payment.  All secured
obligations which may be owing hereunder at any time by Mortgagor shall be
payable at the place designated in the Development Agreement (or if no such
designation is made, at the address of Mortgagee indicated at the end of this
Mortgage), or at such other place as Mortgagee may designate in writing.

 

Section 4.7                                    Application of Payments to
Certain Obligations.  If any part of the secured obligations cannot be lawfully
secured by this Mortgage or if any part of the Mortgaged Properties cannot be
lawfully subject to the lien, privilege and security interest hereof to the full
extent of such obligations, then all payments made shall be applied on said
obligations first in discharge of that portion thereof which is not secured by
this Mortgage.

 

Section 4.8                                    Compliance With Usury Laws.  It
is the intent of Mortgagor and Mortgagee to contract in strict compliance with
applicable usury law from time to time in effect.  In furtherance thereof, it is
stipulated and agreed that none of the terms and provisions contained herein, in
the Development Agreement or in the Conveyances shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be collected,
charged, taken, reserved or received by applicable law from time to time in
effect.

 

Section 4.9                                    Release of Mortgage.  In addition
to the partial releases required pursuant to Section 1.5 hereof, if Mortgagor
has satisfied its obligations under Article II of the Development Agreement, the
mortgage lien created by this Mortgage shall automatically terminate and upon
request by Mortgagor, Mortgagee shall promptly cause satisfaction, discharge and
release of this Mortgage to be entered upon the record at the expense of
Mortgagor and shall execute and deliver or cause to be executed and delivered
such instruments of satisfaction, reassignment and/or release as may be
appropriate.

 

Section 4.10                             Notice.  All notices, requests,
consents, demands and other communications required or permitted hereunder or
under the Development Agreement shall be in writing and, unless otherwise
specifically provided in the Development Agreement, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by telefacsimile, by
delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, at the addresses specified at the end of this
Mortgage (unless changed by similar notice in writing given by the particular
party whose address is to be changed).  Any such notice or communication shall
be deemed to have been given (a) in the case of personal delivery or delivery
service, as of the date of first attempted delivery at the address and in the
manner

 

11

--------------------------------------------------------------------------------


 

provided herein, (b) in the case of telefacsimile, upon receipt, and (c) in the
case of registered or certified United States mail, three (3) days after deposit
in the mail.  Notwithstanding the foregoing, or anything else in the Development
Agreement which may appear to the contrary, any notice given in connection with
a foreclosure of the mortgage lien created hereunder, or otherwise in connection
with the exercise by Mortgagee of its rights hereunder or under the Development
Agreement, which is given in a manner permitted by applicable law shall
constitute proper notice; without limitation of the foregoing, notice given in a
form required or permitted by statute shall (as to the portion of the Mortgaged
Properties to which such statute is applicable) constitute proper notice.

 

Section 4.11                                Invalidity of Certain Provisions.  A
determination that any provision of this Mortgage is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Mortgage to any
Person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other Persons or
circumstances.

 

Section 4.12                                Gender; Titles; Construction.  All
references in this Mortgage to articles, sections, subsections and other
subdivisions refer to corresponding articles, sections, subsections and other
subdivisions of this Mortgage unless expressly provided otherwise.  Titles
appearing at the beginning of any of such subdivisions are for convenience only
and shall not constitute part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions.  The words “this
Mortgage”, “this instrument”, “herein”, “hereof”, “hereunder” and words of
similar import refer to this Mortgage as a whole and not to any particular
subdivision unless expressly so limited.  Unless the context otherwise requires:
“including” and its grammatical variations mean “including without limitation”;
“or” is not exclusive; words in the singular form shall be construed to include
the plural and vice versa; words in any gender include all other genders;
references herein to any instrument or agreement refer to such instrument or
agreement as it may be from time to time amended or supplemented; and references
herein to any Person include such Person’s successors and assigns.  All
references in this Mortgage to Exhibits and Annexes refer to Exhibits and
Annexes to this Mortgage unless expressly provided otherwise, and all such
Exhibits and Annexes are hereby incorporated herein by reference and made a part
hereof for all purposes.  This Mortgage has been drafted with the joint
participation of Mortgagor and Mortgagee and shall be construed neither against
nor in favor of either such party but rather in accordance with the fair meaning
hereof.

 

Section 4.13                                Recording.  Mortgagor will cause
this Mortgage and all amendments and supplements thereto and substitutions
therefor to be recorded, filed, re-recorded and refiled in such manner and in
such places as Mortgagee shall reasonably request and will pay all such
recording, filing, re-recording and refiling taxes, fees and other charges.

 

Section 4.14                                Certain Obligations of Mortgagor. 
Without limiting Mortgagor’s obligations hereunder, Mortgagor’s liability
hereunder and the obligations secured hereby shall extend to and include all
post-petition interest, expenses and other duties and liabilities with respect
to Mortgagor’s obligations hereunder which would be owed but for the fact that
the same may be unenforceable due to the existence of a bankruptcy,
reorganization or similar proceeding.

 

Section 4.15                                Authority of Mortgagee.  All Persons
shall be entitled to rely on

 

12

--------------------------------------------------------------------------------


 

the releases, waivers, consents, approvals, notifications and other acts of
Mortgagee without the joinder of any party other than Mortgagee in such
releases, waivers, consents, approvals, notifications or other acts.

 

Section 4.16                                Counterparts.  This Mortgage may be
executed in several counterparts, all of which are identical, except that, to
facilitate recordation, certain counterparts hereof may include only that
portion of Exhibit A and the applicable Exhibit A to the Conveyances which
contains descriptions of the properties located in (or otherwise subject to the
recording or filing requirements or protections of the recording or filing acts
or regulations of) the recording jurisdiction in which the particular
counterpart is to be recorded, and other portions of Exhibit A and the
applicable Exhibit A to the Conveyances shall be included in such counterparts
by reference only.  All of the counterparts hereof together shall constitute one
and the same instrument.  An executed counterpart of this Mortgage containing
the full text of Exhibit A and Annexes A-1, A-2 and A-3 (although omitting the
exhibits and schedules to such Annexes) is recorded in the real property records
of Alfalfa County, Oklahoma.

 

Section 4.17                                Successors and Assigns.  The terms,
provisions, covenants, representations, indemnifications and conditions hereof
shall be binding upon Mortgagor, and the successors and assigns of Mortgagor,
and shall inure to the benefit of Mortgagee and its respective successors and
assigns, and shall constitute covenants running with the Mortgaged Properties. 
All references in this Mortgage to Mortgagor or Mortgagee shall be deemed to
include all such successors and assigns.

 

Section 4.18                                FINAL AGREEMENT OF THE PARTIES.  THE
WRITTEN TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

Section 4.19                                CHOICE OF LAW.  WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT MAY CAUSE THE APPLICATION OF LAWS OF ANY
OTHER JURISDICTION, THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA.

 

Section 4.20                                EXCULPATION PROVISIONS.  EACH OF THE
PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND
AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
MORTGAGE; THAT IT HAS IN FACT READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE;
THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE
THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS MORTGAGE; AND HAS
RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS MORTGAGE; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS MORTGAGE RESULT IN ONE PARTY

 

13

--------------------------------------------------------------------------------


 

ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS MORTGAGE ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 4.21                                Release of Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Mortgage is executed
and delivered for SandRidge Mississippian Trust II, as Mortgagee hereunder, by
The Bank of New York Mellon Trust Company, N.A. (the “Trustee”) not individually
or personally, but solely as Trustee on behalf of SandRidge Mississippian Trust
II in the exercise of the powers and authority conferred and vested in it and
(b) under no circumstances shall the Trustee be liable for any liability of the
Trust or for any action taken or not taken by the Trust or Trustee under or in
connection with this Mortgage. Mortgagor hereby unconditionally and irrevocably
releases the Trustee from any and all claims of Mortgagor, whether now existing
or arising in the future, arising out of, based upon, or otherwise related to,
any action taken or not taken by the Trust or Trustee under or in connection
with this Mortgage.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage is executed by Mortgagor on the date set forth
in the acknowledgement below, to be effective immediately after the granting of
the Conveyances and the Assignment and simultaneously with the execution and
delivery of the Development Agreement.

 

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

 

 

 

 

By:

/s/ Matthew K. Grubb

 

 

Name:

Matthew K. Grubb

 

 

Title:

President and Chief Operating Officer

 

 

The address of Mortgagor is:

 

SandRidge Exploration and Production, LLC

123 Robert S. Kerr Avenue

Oklahoma City, OK  73102-6406

Attention:  Philip T. Warman

Facsimile No.: (405) 429-5983

 

With a copy to:

 

McAfee & Taft A Professional Corporation

10th Floor, Two Leadership Square

211 N. Robinson

Oklahoma City, OK  73102

Attention:  C. David Stinson, Esq.

Facsimile No.: (405) 235-0439

 

 

Signature Page to Mortgage

 

--------------------------------------------------------------------------------


 

 

SANDRIDGE MISSISSIPPIAN TRUST II

 

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

Name:

Michael J. Ulrich

 

 

Title:

Vice-President

 

 

I do hereby certify that the address of Mortgagee is:

 

The Bank of New York Mellon Trust Company, N.A.

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attn: Michael J. Ulrich

 

 

Signature Page to Mortgage

 

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

§

 

§

COUNTY OF OKLAHOMA

§

 

This instrument was acknowledged before me on April 23, 2012, by Matthew K.
Grubb as President and Chief Operating Officer of SandRidge Exploration and
Production, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

 

WITNESS my hand and official seal this 23rd day of April, 2012.

 

 

 

/s/ Janis L. Roberts

 

NOTARY PUBLIC,

 

 

 

State of Oklahoma

 

 

 

Janis L. Roberts

 

(printed name)

 

 

My commission expires: May 22, 2012



 

 

 

SEAL

 

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF TRAVIS

§

 

This instrument was acknowledged before me on April 17, 2012, by Michael J.
Ulrich as Vice-President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, as Trustee of SandRidge Mississippian Trust II, a Delaware statutory
trust, on behalf of said national banking association and said trust.

 

WITNESS my hand and official seal this 17th day of April, 2012.

 

 

 

/s/ Sarah Newell

 

NOTARY PUBLIC,

 

 

 

State of Texas

 

 

 

Sarah Newell

 

(printed name)

 

 

My commission expires: February 16, 2014



 

 

 

SEAL

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A-1
COPY OF TERM ROYALTY CONVEYANCE (OKLAHOMA) (DEVELOPMENT)

 

See attached.

 

--------------------------------------------------------------------------------


 

ANNEX A-2
COPY OF ASSIGNMENT (OKLAHOMA)

 

See attached.

 

--------------------------------------------------------------------------------


 

ANNEX A-3
COPY OF PERPETUAL ROYALTY CONVEYANCE (OKLAHOMA) (DEVELOPMENT)

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
MORTGAGED PROPERTIES

 

See attached.

 

--------------------------------------------------------------------------------